           Case 2:20-cv-01506-KJD-NJK Document 7
                                               8 Filed 09/02/20
                                                       09/03/20 Page 1 of 2



 1    DOMINICA C. ANDERSON (SBN 2988)
      DANIEL B. HEIDTKE (SBN 12975)
 2    TYSON E. HAFEN (SBN 13139)
      DUANE MORRIS LLP
 3    100 North City Parkway, Suite 1560
      Las Vegas, NV 89106
 4    Tele: 702.868.2600; Fax: 702.385.6862
      E-Mail: dcanderson@duanemorris.com
 5             dbheidtke@duanemorris.com
               tehafen@duanemorris.com
 6
      Attorneys for Defendant ZURICH AMERICAN
 7    INSURANCE COMPANY

 8
 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
12   WP 6 RESTAURANT MANAGEMENT                       Case No.: 2:20-cv-01506-KJD-NJK
     GROUP, LLC,
13                                                   STIPULATION AND ORDER FOR
                           Plaintiff,                EXTENSION OF TIME FOR DEFENDANT
14                                                   ZURICH AMERICAN INSURANCE
             v.                                      COMPANY TO RESPOND TO COMPLAINT
15
     ZURICH AMERICAN INSURANCE                       (FIRST REQUEST)
16   COMPANY,

17                         Defendant.

18
19            Defendant ZURICH AMERICAN INSURANCE COMPANY (“Defendant”), by and

20   through its counsel, DUANE MORRIS LLP, and plaintiff WP 6 RESTAURANT MANAGEMENT

21   GROUP, LLC (“Plaintiff”), by and through its counsel, PISANELLI BICE PLLC, hereby stipulate,

22   pursuant to LR IA 6-1 and 6-2, to extend the time for Defendant to respond to Plaintiff’s complaint

23   [ECF No. 1], which response is currently due September 16, 2020, up to and including October 16,

24   2020.

25   ///

26   ///

27   ///

28   ///
                                                   1
                                  STIPULATION AND ORDER FOR EXTENSION
         Case 2:20-cv-01506-KJD-NJK Document 7
                                             8 Filed 09/02/20
                                                     09/03/20 Page 2 of 2



 1          This extension will allow Defendant’s counsel, who were recently retained in this matter, to

 2   analyze the claims made and obtain and review any relevant documents. This stipulation is filed in

 3   good faith and not intended to cause delay.

 4          DATED this 2nd day of September 2020.

 5
 6    PISANELLI BICE PLLC                              DUANE MORRIS LLP

 7    By:     /s/ Debra L. Spinelli                    By:   /s/ Tyson E. Hafen
            Debra L. Spinelli (SBN 9695)                    Tyson E. Hafen (SBN 13139)
 8    Attorneys for Plaintiff                          Attorneys for Defendant Zurich American
                                                       Insurance Company
 9
10          IT IS SO ORDERED:

11
            UNITED STATES MAGISTRATE JUDGE
12
13                    September 3, 2020
            DATED:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                  STIPULATION AND ORDER FOR EXTENSION
